 
 
I 
111th CONGRESS
1st Session
H. R. 1426 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Lucas (for himself and Mr. Neugebauer) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to prohibit the issuance of permits under title V of that Act for certain emissions from agricultural production. 
 
 
1.Prohibition on permitting certain emissions from agricultural productionSection 502(f) of the Clean Air Act (42 U.S.C. 7661a(f)) is amended— 
(1)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting such subparagraphs and the matter following subparagraph (C), as so redesignated, appropriately; 
(2)by striking the subsection designation and heading and all that follows through No partial and inserting the following: 
 
(f)Prohibitions 
(1)Partial permit programsNo partial; and 
(3)by adding at the end the following: 
 
(2)Certain emissions from agricultural productionNo permit shall be issued under a permit program under this title for any carbon dioxide, nitrogen oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.. 
 
